DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tractor comprising an internal combustion engine (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
240.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 2 and 6 recite “the high intensity light source comprises a high intensity visible and near UV light” (emphasis added); however, the specification is silent about UV light and instead describes one or more visible light sources, near infrared sources, or any combination (pg. 5, 2nd paragraph);
Claim 4 recites “wherein the tractor comprises an internal combustion engine” (emphasis added); however, the specification is silent as to this point and 
Per 37 CFR 1.52(b)(5), “the pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text.” Thus, a substitute specification should be filed in which the pages are so numbered.
The disclosure is objected to because of the following informalities: “of” should be inserted after “capable” on pg. 5, ln 13.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the power assembly”, "the high intensity light subassembly" in line 5 and “the light assembly” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. Please note that only power subassembly, a light subassembly and high intensity light source are recited previously.
power to the tractor” (emphasis added). It is unclear whether the internal combustion engine (providing motive power) is part of the power subassembly consistent with applicant’s specification (pg. 6, second-to-last paragraph), in which case the internal combustion engine is part of both the power subassembly and the tractor which are separate elements, thus, rendering the claim indefinite.
Claims 2-3 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2016/0205918).
For claim 5, Chan et al. disclose a method for controlling undesired vegetation comprising: providing a high intensity light source 160, providing a tractor 145 configured to move the high intensity light source (Fig. 3; paras 0044 and 0046), and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Sukkarieh (WO 2016/191825).
For claim 1, Chan et al. teach an apparatus 300 for controlling undesired vegetation comprising: a power subassembly (a power source is necessary to power the light 160 for the apparatus to operate as intended), a light subassembly 160 comprising a high intensity light source 160 electrically connected to the power assembly (the power source is necessarily connected to light 160 to provide power so that the apparatus operates as intended), and a tractor 145 coupled to the high intensity light subassembly and configured to move the light assembly over an area of land (Fig. 3; paras 0025, 0044 and 0046).

Sukkarieh teaches an apparatus for controlling undesired vegetation comprising a power subassembly (para 0067 describes batteries and solar panels), wherein the power subassembly comprises a solar panel (para 0067 describes solar panels) in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power subassembly of Chan et al. to include a solar panel as taught by Sukkarieh in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Sukkarieh (WO 2016/191825), as applied to claim 1, and further in view of Jackson et al. (US 8872136).
For claim 2, Chan et al. as modified by Sukkarieh is silent about wherein the high intensity light source comprises a high intensity visible and near UV light with a light intensity that exceeds 1 kiloWatt per square meter. Although please note that Chan et al. teach at least one of visible light, infrared light, and ultraviolet light (para 0030).
Jackson et al. teach an apparatus for controlling undesired vegetation wherein the high intensity light source comprises a high intensity visible and near UV light (col 3, ln 15-22 describes UV-A light including 400 nm, which is in the visible light range) with a light intensity that exceeds 1 kiloWatt per square meter (col 13, ln 49-51 describes 2394 W/m2, which is equal to 2.394 kW/m2 and within the claimed range of more than 1 2) in order to provide effective lethality for successful plant eradication (col 12, ln 30-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high intensity light source of Chan et al. as modified by Sukkarieh to include a high intensity visible and near UV light with a light intensity that exceeds 1 kiloWatt per square meter as taught by Jackson et al. in order to provide effective lethality for successful plant eradication.
For claim 3, Chan et al. as modified by Sukkarieh is silent about wherein the high intensity light source comprises light-emitting-diodes.
Jackson et al. teach an apparatus for controlling undesired vegetation wherein the high intensity light source comprises light-emitting-diodes (col 18, ln 12-16) in order to provide a commercially available light source that emits light of desired character (col 18, ln 12-22), is long lasting and energy efficient. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high intensity light source of Chan et al. as modified by Sukkarieh to include light-emitting-diodes as taught by Jackson et al. in order to provide a commercially available light source that emits light of desired character, is long lasting and energy efficient.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Sukkarieh (WO 2016/191825), as applied to claim 1, and further in view of Schwager et al. (US 2006/0265946).
For claim 4, Chan et al. as modified by Sukkarieh is silent about wherein the tractor comprises an internal combustion engine configured to provide motive power to the tractor.
.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Jackson et al. (US 8872136).
For claim 6, Chan et al. is silent about wherein the high intensity light source comprises a high intensity visible and near UV light. Although please note that Chan et al. teach at least one of visible light, infrared light, and ultraviolet light (para 0030).
Jackson et al. teach a method for controlling undesired vegetation wherein the high intensity light source comprises a high intensity visible and near UV light (col 3, ln 15-22 describes UV-A light including 400 nm, which is in the visible light range) in order to provide effective lethality for successful plant eradication (col 12, ln 30-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high intensity light source of Chan et al. to include a high intensity visible and near UV light as taught by Jackson et al. in order to provide effective lethality for successful plant eradication.
For claim 7, Chan et al. is silent about wherein the high intensity light source comprises light-emitting-diodes.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Miresmailli et al. (US 2017/0030877). 
For claim 8, Chan et al. is silent about providing remote human-in-the-loop feedback to identify undesired vegetation in real time.
Miresmailli et al. teach a method comprising providing remote human-in-the-loop feedback to identify undesired vegetation in real time (para 0136) in order to allow the user to inspect the plant without having to physically go to the plant to visually inspect it (para 0136). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chan et al. to include providing remote human-in-the-loop feedback to identify undesired vegetation in real time as taught by Miresmailli et al. in order to allow the user to inspect the plant without having to physically go to the plant to visually inspect it.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Kent et al. (US 2017/0215405).

Kent et al. teach a method for controlling undesired vegetation comprising dynamically varying energy utilization and associated heat production based on a control input (paras 0050-0051; claim 1) in order to vary the heat generated in controlling undesired weeds (paras 0045 and 0051). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chan et al. as modified by Miresmailli et al. to include dynamically varying energy utilization and associated heat production based on a control input as taught by Kent et al. in order to vary the heat generated in controlling undesired weeds.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Friesth (US 2015/0196002).
For claim 10, Chan et al. as modified by Miresmailli et al. is silent about managing costs when linked with real-time power markets.
Friesth teaches a method comprising managing costs when linked with real-time power markets (paras 0232 and 0235) in order to increase efficiency and lower the cost of energy production (para 0235). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chan et al. as modified by Miresmailli et al. to include managing costs when linked with real-time power markets as taught by Friesth in order to increase efficiency and lower the cost of energy production.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0205918) in view of Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Rooymans (US 2011/0209400).
For claim 11, Chan et al. as modified by Miresmailli et al. is silent about controlling heat production for a heat recovery power production.
Rooymans teaches a method comprising controlling heat production for a heat recovery power production (para 0060) in order to optimize the light output of the light source and increase its useful life (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chan et al. as modified by Miresmailli et al. to include controlling heat production for a heat recovery power production as taught by Rooymans in order to optimize the light output of the light source and increase its useful life.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Redden (US 2013/0238201) teaches user input to better refine plant center identification for training machine learning algorithms.
	Stowe et al. (US 9609859) teaches a solar panel, high intensity light source in the form of a laser, and a tractor.
DE 4028110 teaches a high intensity light source in the form of a laser and a drive.
Glenn et al. (US 7571075) teaches a user selecting and thus identifying a plant.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.